Title: From Abigail Smith Adams to Richard Rush, 24 March 1817
From: Adams, Abigail Smith
To: Rush, Richard



Dear Sir
Quincy March 24 1817

I was rejoiced when I found the justice of Congress had made some necessary Provision for the office you now hold, altho they withheld a Clerk. I Should have been more gratified if their Liberality had extended to that, and an increase of the Sallery. the Duties of your office, must I am Sure, occupy the greater part of your time; but nothing is harder than to convince the purse holders that to command the first talents, it is necessary to place them in a Situation Suitable to the Station assigned them
I have had the pleasure of hearing of your health, and that of mrs Rushs, as well as of your friendly attentions through Mr Clark, who has really been dissapointed in all his plans—not through any fault of his own, but providentially, by sickness, and the season. The prospect of Seeing my Son return with his family, is Cheering to our hearts, and gives a new Spring to our Spirits.
There is a rumour Circulating here which gives us some uneasiness, it is that mr Clay is openly unfriendly to mr Adams, and that he refused to make one of the Cabinet in concequence of mr Adams’s Nomination. I know there was a difference of opinion respecting the importence of the Fisheries, and the Navigation of the Misissippi, at the Treaty of Ghent. can it be from that source that this animosity has arisen? if it is So, I thought mr Clay a more liberal minded Man.
You will consider this Letter confidential From / Your Friend

Abigail AdamsSince I finishd this Letter I have Seen the correspondence between mr Barbour and mr Clay, and the debate in Senate!!
I have no further observation to make. it is before the public. they must judge
